IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1230
                            Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES LAMINE CEPHAS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



      The defendant challenges his guilty plea to an amended charge of operating

while intoxicated, second offense. APPEAL DISMISSED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Charles Lamine Cephas was charged with operating a motor vehicle while

intoxicated, third offense. Pursuant to a plea agreement, the State amended the

charge to operating a motor vehicle while intoxicated, second offense. In return,

Cephas entered a guilty plea to the amended charge and agreed to join in a

recommendation that he be sentenced to a prison term. The district court accepted

Cephas’s guilty plea and imposed the agreed-upon sentence. Cephas appeals.

He contends his counsel was ineffective for allowing him to enter the guilty plea

when the plea was not knowingly and voluntarily made.

       We first determine whether we have jurisdiction to hear this appeal. In

2019, our general assembly passed and the governor signed an omnibus crime

bill that took effect July 1, 2019. See 2019 Iowa Acts ch. 140; see also Iowa Code

§ 3.7 (2019) (with exceptions not applicable here, stating a bill takes effect on

July 1 following its passage). Relevant to this appeal, the bill (1) limits a right to

appeal following a guilty plea to cases “where the defendant establishes good

cause”; and (2) requires all claims of ineffective assistance of counsel to be

decided by postconviction-relief proceedings rather than on direct appeal. Iowa

Code §§ 814.6(1)(a)(3), 814.7.      As Cephas entered his guilty plea and was

sentenced on July 1, 2019—the effective date of the bill—the 2019 legislation

applies to this appeal. See State v. Draine, 936 N.W.2d 205, 206 (Iowa 2019).

       Cephas’s situation is the same as that addressed by our supreme court in

State v. Tucker, 959 N.W.2d 140 (Iowa 2021). Like the defendant in Tucker,

Cephas entered a guilty plea, failed to file a motion in arrest of judgment

challenging the plea after being informed of the obligation to do so, was sentenced,
                                          3


and then appealed, claiming counsel was ineffective in permitting him to enter the

plea unknowingly and involuntarily. See Tucker, 959 N.W.2d at 144. The court

rejected Tucker’s claim that he established good cause to appeal as a matter of

right by asserting his plea was not intelligently or voluntarily made. Id. at 153. The

court held that Tucker’s “failure to file a motion in arrest of judgment preclude[d]

appellate relief.” Id. Further, although we previously recognized an exception to

the bar on challenging guilty pleas without filing a motion in arrest of judgment

when the failure to file the motion resulted from ineffective assistance of counsel,

that exception no longer applies because Iowa Code section 814.7 precludes our

appellate courts from deciding ineffective-assistance-of-counsel claims on direct

appeal. Id. at 153–54. Because the appellate courts could not provide relief, the

court concluded Tucker did not establish good cause to pursue his appeal as a

matter of right. Id. at 154.

       The same result is required here. As Cephas pleaded guilty, he cannot

appeal his guilty plea without establishing good cause.            See Iowa Code

§ 814.6(1)(a)(3). By not filing a motion in arrest of judgment to challenge his guilty

plea after being informed of the obligation to do so, he is precluded from being

granted relief on appeal. See Tucker, 959 N.W.2d at 153. Claiming his counsel

was ineffective for failing to file a motion in arrest of judgment does not provide an

avenue of relief because we cannot hear ineffective-assistance-of-counsel claims

on direct appeal. See Iowa Code § 814.7. As we cannot provide relief, Cephas

has not established good cause to pursue this appeal as a matter of right, and this

appeal must be dismissed. See Tucker, 959 N.W.2d at 154.

       APPEAL DISMISSED.